Exhibit 10.2
AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT
     This Amendment No. 1 to Registration Rights Agreement (the “Amendment”)
made and entered into as of August 18, 2011, by and among MEDQUIST HOLDINGS
INC., a Delaware corporation (the “Company”), S.A.C. PEI CB Investment L.P., a
Cayman Islands limited partnership (“SAC CBI”), S.A.C. PEI CB Investment II,
LLC, a Delaware limited liability company (“SAC CBI II”) and International
Equities (S.A.C. Asia) Limited, a company incorporated under the Companies Act
of 2001 of Mauritius (“SAC Asia” and, collectively with SAC CBI and SAC CBI II
and each of their respective affiliates, the “Stockholders”).
BACKGROUND
     The parties hereto entered into that certain Registration Rights Agreement
dated as of February 4, 2011 (the “Registration Rights Agreement”).
     In connection with the Company granting additional registration rights to
certain other stockholders of the Company pursuant to that certain Stockholders’
Agreement dated the date hereof by and among the Company and each of the persons
set forth on the Schedule of Stockholders attached thereto (the “Stockholders’
Agreement”), the Stockholders and the Company have agreed to amend certain
provisions of the Registration Rights Agreement.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained in this Agreement, the parties hereto, intending to be
legally bound, agree as follows:
1. Section 2(a)(iii) of the Registration Rights Agreement is amended in its
entirety to read as follows:
“(iii) If the Company is required to use commercially reasonable efforts to
register Registrable Securities in a registration initiated upon the demand of a
Holder or Holders pursuant to Section 2(a)(i) of this Agreement and the managing
underwriters for such offering advise the Company in writing (with a copy to the
Holder(s) demanding the registration) that the inclusion of all Registrable
Securities and other securities sought to be registered may interfere with an
orderly sale and distribution of or may materially adversely affect the price of
such offering, then the Company will include in such offering
     (A) for the period beginning on the date hereof and ending on February 18,
2012 (the “End Date”), (x) first, the sum of (i) the aggregate number of
Registrable Securities requested to be included in such registration by the
Holder(s) pursuant to this Agreement, whether pursuant to Section 2(a)(i) or
Article 3, and (ii) the number of securities requested to be included in such
registration pursuant to the Stockholders Agreement, which the managing

 



--------------------------------------------------------------------------------



 



underwriters advise will not likely have such effect, allocated pro rata based
on the number of such securities duly requested to be included in such
registration, and (y) second, all other securities requested to be included in
such registration; or
     (B) for the period after the End Date, (x) first, the aggregate number of
Registrable Securities requested to be included by the Holder(s) pursuant to
Section 2(a)(i) which the managing underwriters advise will not likely have such
effect, allocated pro rata based on the number of such Registrable Securities
duly requested to be included in such registration, (y) second, the Registrable
Securities sought to be included in such registration pursuant to Article 3,
allocated pro rata based on the number of such Registrable Securities duly
requested to be included in such registration and (z) third, all other
securities requested to be included in such registration.”
2. Section 3(a)(ii) of the Registration Rights Agreement is amended in its
entirety to read as follows:
“(ii) the Company will not be required to effect any registration of Registrable
Securities pursuant to this Article 3 if the Company shall have been advised in
writing (with a copy to the Holders requesting registration) by a nationally
recognized investment banking firm (which may be the managing underwriter for
the offering) that, in such firm’s opinion, the number of Registrable Securities
and Other Securities proposed to be included exceeds the number which can be
sold in the offering without interfering with an orderly sale and distribution
or materially and adversely affecting the offering price; provided, however,
that if an offering of some but not all of the Registrable Securities and Other
Securities requested to be registered by the Holders and all other Persons
having rights to include securities held by them in such registration would not
adversely affect the distribution or price of the securities to be sold in the
offering in the opinion of such firm or are included in such offering
notwithstanding any such opinion, then the Company will include in such
offering:
     (A) for the period beginning on the date hereof and ending on the End Date,
(x) first, any Other Securities to be issued or sold by the Company, (y) second,
the sum of (i) the Registrable Securities requested to be registered pursuant to
Article 3, (ii) the Other Securities requested to be registered by other
stockholders having similar registration rights as of the date of this Agreement
and (iii) the securities requested to be included in such registration pursuant
to the Stockholders Agreement, allocated pro rata based on the relative number
of securities then held by such persons and requested to be included in such
registration; provided, that any such amount thereby allocated to any such
persons that exceeds the request by such persons shall be reallocated among such
remaining requesting persons in like manner and (z) third, all other securities
requested to be included in such registration; or
     (B) for the period after the End Date, (x) first, any Other Securities to
be issued or sold by the Company, (y) second, the Registrable Securities
requested to

-2-



--------------------------------------------------------------------------------



 



be registered pursuant to Article 3, on the one hand, and the Other Securities
requested to be registered by other stockholders having similar registration
rights as of the date of this Agreement, on the other hand, allocated pro rata
based on the relative number of Registrable Securities then held by such Holder
and Other Securities then held by such other stockholders eligible to be sold in
such offering; provided, that any such amount thereby allocated to any such
Holder or other stockholder that exceeds the request by such Holder or other
stockholder shall be reallocated among the remaining requesting Holders and
other stockholders in like manner and (z) third, all other securities requested
to be included in such registration;”
3. This Amendment may be executed in two or more counterparts and by facsimile
or by pdf, each of which shall be binding as of the date first written above,
and all of which shall constitute one and the same instrument. Each such copy
shall be deemed an original, and it shall not be necessary in making proof of
this Amendment to produce or account for more than one such counterpart.
[the rest of the page left intentionally blank]

-3-



--------------------------------------------------------------------------------



 



     This Amendment has been executed and delivered as of the date first above
written.

           
MEDQUIST HOLDINGS INC.
      By:   /s/ Mark R. Sullivan         Name:   Mark R. Sullivan       
Title:   General Counsel       
S.A.C. PEI CB INVESTMENT, L.P.
      By:   S.A.C. PEI CB Investment GP, Limited, its general partner        
By:   /s/ Peter Nussbaum         Name:   Peter Nussbaum        Title:  
Authorized Signatory        S.A.C. PEI CB INVESTMENT II, LLC
      By:   S.A.C. Private Capital Group, LLC, its manager         By:   /s/
Peter Nussbaum         Name:   Peter Nussbaum        Title:   Authorized
Signatory        INTERNATIONAL EQUITIES (S.A.C. ASIA) LIMITED
      By:   /s/ Peter Nussbaum         Name:   Peter Nussbaum        Title:  
Authorized Signatory     

-4-